The judgment of the court below was on a former day of this term affirmed. The statement was made in the opinion that the evidence established the fact that defendant owned the house and run the business where the sale was made. While this is perhaps a fair inference from the entire record, still on a more careful reading of the statement of facts, in the light of appellant's motion for rehearing, we are inclined to think that the facts stated above do not so incontestably appear as to justify the conclusion announced in the opinion. The evidence is very meager, and we do not believe that it would justify a conviction except upon the assumption, on which the opinion proceeds, that appellant, in fact, did own the house and run the business. Being convinced that we were in error in holding that the evidence establishes the fact that appellant owned the house and run the business, we believe it would be unjust to him to hold that the evidence sustains a conviction, and that it would be an unwise precedent for us to establish any such holding. It is therefore, ordered that the motion for rehearing be and the same is hereby granted, and the judgment of the court below reversed and the cause remanded.
Reversed and remanded. *Page 105